DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 09/15/2020.
Claims 1-14 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 of the instant Application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,343,068 as shown in the following mapping: 
Application claims 1-5 unpatentable over Patent claim 1.
Application claims 6 and 7 unpatentable over Patent claims 2 and 3 respectively.
Application claims 8-12 unpatentable over Patent claim 4.
Application claims 13 and 14 unpatentable over Patent claims 5 and 6 respectively.



Claims 1-14 of the instant Application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 (PatClaims of U.S. Patent No. 10,799,796 as shown in the following mapping: 
Application claims 1-5 unpatentable over Patent claim 1.
Application claims 6 and 7 unpatentable over Patent claims 2 and 3 respectively.
Application claims 8-12 unpatentable over Patent claim 4.
Application claims 13 and 14 unpatentable over Patent claims 5 and 6 respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because independent Application claims 1 and 8 recite the same essentially subject matter as Patent claims 1 and 4 in a broader fashion. The limitations/subject matter of Patent claims 1 and 4 not recited in Application claims 1 and 8 can be found in dependent Applications 2-5 and 9-12.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	09/09/20228

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196